Exhibit 10.3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,

}

 

 

}

 

Plaintiff,

}

 

 

}

02 Civ. 5776 (PKC)

v.

}

 

 

}

 

ADELPHIA COMMUNICATIONS
CORPORATION et al.,

}

}

 

 

}

 

Defendants.

}

 

 

FINAL JUDGMENT AS TO DEFENDANT
ADELPHIA COMMUNICATIONS CORPORATION

 

The Securities and Exchange Commission (“Commission”) having filed a Complaint
and Defendant Adelphia Communications Corporation (“Defendant”) having entered a
general appearance; consented to the Court’s jurisdiction over Defendant and the
subject matter of this action; consented to entry of this Final Judgment without
admitting or denying the allegations of the Complaint (except as to
jurisdiction); waived findings of fact and conclusions of law; and waived any
right to appeal from this Final Judgment:

 

I.

 

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant and Defendant’s
agents, servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise, are permanently restrained and enjoined from
violating, directly or indirectly, Section 10(b) of the Securities Exchange Act
of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and

 

--------------------------------------------------------------------------------


 

Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
instrumentality of interstate commerce, or of the mails, or of any facility of
any national securities exchange, in connection with the purchase or sale of any
security:

 

(a)                                  to employ any device, scheme, or artifice
to defraud;

 

(b)                                 to make any untrue statement of a material
fact or to omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; or

 

(c)                                  to engage in any act, practice, or course
of business which operates or would operate as a fraud or deceit upon any
person.

 

II.

 

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant and
Defendant’s agents, servants, employees, attorneys, and all persons in active
concert or participation with them who receive actual notice of this Final
Judgment by personal service or otherwise, are permanently restrained and
enjoined from violating Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)]
in the offer or sale of any security by the use of any means or instruments of
transportation or communication in interstate commerce or by use of the mails,
directly or indirectly:

 

(a)                                  to employ any device, scheme, or artifice
to defraud;

 

(b)                                 to obtain money or property by means of any
untrue statement of a material fact or any omission of a material fact necessary
in order to make the statements

 

2

--------------------------------------------------------------------------------


 

made, in light of the circumstances under which they were made, not misleading;
or

 

(c)                                  to engage in any transaction, practice, or
course of business which operates or would operate as a fraud or deceit upon the
purchaser.

 

III.

 

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant, Defendant’s agents,
servants, employees, attorneys, assigns, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise, are permanently restrained and enjoined from
violating Section 13(a) of the Exchange Act and Rules 12b-20, 13a-l, and 13a-13
promulgated thereunder, by failing to file with the Commission factually
accurate annual and quarterly reports and by failing to include in a statement
or report such further material information as may be necessary to make the
required statements, in light of the circumstances under which they are made not
misleading.

 

IV.

 

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant, Defendant’s agents,
servants, employees, attorneys, assigns, and all persons in active concert or
participation with them who receive actual notice of this Partial Final Judgment
by personal service or otherwise, are permanently restrained and enjoined from
violating Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act by: (a)
knowingly circumventing or knowingly failing to implement a system of internal
accounting controls or knowingly falsifying any book, record or

 

3

--------------------------------------------------------------------------------


 

account described in Exchange Act Section 13(b)(2), and (b) directly or
indirectly, falsifying or causing to be falsified, its books and records.

 

V.

 

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the Court does not
impose upon Defendant disgorgement or a civil money penalty, on condition that
Defendant make payment of $715 million to a victim’s restitution fund in
accordance with the non-prosecution agreement dated April 25, 2005 between
Defendant and the United States Attorneys Office for the Southern District of
New York (appended hereto). In the event that Defendant does not make payment of
$715 million in accordance with the non-prosecution agreement, this article V of
the Final Judgment will be null and void.  Adelphia will be permitted to assert
any and all factual and legal defenses as to its liability for disgorgement,
civil monetary penalty, or other monetary relief in this action, notwithstanding
Paragraph 10 of Adelphia’s Consent.

 

VI.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is incorporated
herein with the same force and effect as if fully set forth herein, and that
Defendant shall comply with all of the undertakings and agreements set forth
therein.

 

4

--------------------------------------------------------------------------------


 

VII.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this
Final Judgment.

 

VIII.

 

There being no just reason for delay, pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment
forthwith and without further notice.

 

 

Dated:

May 26, 2005

 

 

 

 

 

 

 

 

 

 

 

/s/ P. Kevin Castel

 

 

 

UNITED STATES DISTRICT JUDGE

 

 

5

--------------------------------------------------------------------------------